Opinión de conformidad emitida por la
Juez Asociada Se-ñora Naveira de Rodón.
El 22 de marzo de 1995 el Sr. Rafael Gilberto Concep-ción Rosado falleció como consecuencia de un accidente automovilístico. Su cuerpo se trasladó al Instituto de Cien-cias Forenses de Puerto Rico (en adelante el Instituto) para practicarle una autopsia, según lo requiere la ley orgánica de éste. Ley Núm. 13 de 24 de julio de 1985, según enmen-dada, 34 L.P.R.A. see. 3001 et seq. Posteriormente, los fa-miliares del señor Concepción Rosado se percataron, al leer el protocolo de la autopsia, que al cadáver de éste le habían removido las córneas “sin el consentimiento del causante o sus herederos de forma ilegal y caprichosa y en violación a las leyes que existen en el Estado Libre Asociado, sobre este particular”.(1)
La Sra. Zoila Lugo, viuda del señor Concepción Rosado, y los hijos de éste (en adelante la Sucesión Concepción) presentaron una demanda contra el Estado Libre Asociado de Puerto Rico (en adelante el E.L.A.), el Instituto y el Banco de Ojos del Leonismo Puertorriqueño (en adelante el Banco de Ojos). Reclamaron indemnización por los alega-dos daños emocionales y angustias mentales sufridos como consecuencia de la actuación negligente de los demandados de remover las córneas del señor Concepción Rosado.
El E.L.A., en representación del Instituto, solicitó la desestimación de la demanda argumentando que ésta no exponía una reclamación que justificase la concesión de un remedio. Señaló que la Ley de Donaciones Anatómicas, 18 *506L.P.R.A. see. 731 et seq., según enmendada, permite que a los cadáveres que se encuentran bajo la jurisdicción del Estado se les remuevan las córneas, los tejidos y los órga-nos, aun en ausencia de una donación ante mortem y sin el consentimiento previo de los familiares del finado.(2) Pos-teriormente, el Banco de Ojos se unió a la solicitud de desestimación. El foro de instancia la denegó tras concluir que la Sucesión Concepción podría tener una causa de ac-ción debido a que la Ley de Donaciones Anatómicas no per-mite a los funcionarios estatales la ablación de las córneas de un finado, sin que éstas hubiesen sido donadas o sin requerir autorización previa de los familiares del finado.
Oportunamente, el Banco de Ojos y el E.L.A. recurrie-ron ante el Tribunal de Circuito de Apelaciones, Circuito Regional de San Juan, el cual revocó al foro de instancia. El foro apelativo acogió la teoría esbozada por los deman-dados en la moción de desestimación y resolvió que la Ley de Donaciones Anatómicas le confiere autoridad al Insti-tuto para extraer órganos y tejidos del cuerpo de un finado, sin requerir consentimiento alguno. Concluyó, por lo tanto, que la Sucesión Concepción no tenía una causa de acción en daños y perjuicios contra los demandados.
Inconformes, la Sucesión Concepción recurrió ante no-sotros con los siguientes señalamientos de error:
PRIMERO: Erró el Honorable Tribunal del Circuito de Ape-laciones al interpretar la Ley de Donaciones Anatómicas en el sentido que permita que un cadáver sometido al procedimiento de autopsia por disposición de ley le conceda al Instituto de Ciencias Forenses la autoridad para poder disponer de los ór-ganos, tejidos y glándulas sin necesidad de una donación previa ni del consentimiento de los familiares cercanos del muerto, siempre y cuando tal remoción no afecte la apariencia física del cadáver ni interfiera con la investigación forense.
SEGUNDO: Erró el Honorable Tribunal del Circuito de Ape-laciones al decidir que los familiares de un cadáver al cual se le practique autopsia no tengan un derecho a reclamación merito-*507ria en [d]años y[p]eijuicios por concepto de sufrimiento y an-gustias mentales por entender que no era necesario el consen-timiento de éstos para poder el Estado disponer de los órganos del cadáver y haber los demandados-recurridos actuado con-forme a la ley, por lo que no se justifica la concesión de un remedio bajo la Regla 10.2 de las de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, R. 10.2.
Veamos si procede o no la moción de desestimación.
HH f-H
Una moción de desestimación, Regla 10.2 de Procedi-miento Civil, 32 L.P.R.A. Ap. III, debe interpretarse libe-ralmente a favor de la parte contra quien se promueve. Candal v. CT Radiology Office, Inc., 112 D.P.R. 227, 231 (1982). Al entender en dicha moción, el tribunal tiene que tomar como ciertos, a los solos propósitos de decidir dicha moción, todos los hechos bien alegados en la demanda. También tiene que considerarla no sólo a la luz del derecho reclamado, sino tomando en cuenta cualquier derecho que proceda en ley a tenor con lo expuesto en la demanda. En otras palabras, una demanda no debe ser desestimada por insuficiencia en las alegaciones, a menos que se desprenda con toda certeza que el demandante no tiene derecho a re-medio alguno bajo cualesquiera hechos que puedan ser pro-bados en apoyo de su reclamación. Reyes v. Sucn. Sánchez Soto, 98 D.P.R. 305, 309 (1970).
Por otro lado, el denegar la moción de desestimación no implica que el demandante tenga ipso facto una causa de acción a su favor. Lo que implica es que podría tenerla, si los hechos que logre probar justifican la concesión de un remedio.
El deber del tribunal ante una moción de desestimación no es determinar los méritos finales de la reclamación con el propósito de decidir cuál de las partes prevalecerá. Su deber más bien es considerar si, a la luz de. la situación más favorable al demandante y resolviendo toda duda a *508favor de éste, la demanda es suficiente para presentar una reclamación válida. Sacarello v. Junta de Retiro, 75 D.P.R. 267 (1953); Colón v. San Patricio Corporation, 81 D.P.R. 242, 266 (1959); Figueroa Piñeiro v. Miranda & Eguía, 83 D.P.R. 554, 558 (1961); Reyes v. Sucn. Sánchez Soto, supra, págs. 309-310.
HH
Las visiones sociales y los preceptos legales en torno a la donación de órganos se han ido transformando a medida que pasan los años. Los avances médicos han contribuido a esta constante evolución social y estatutaria. La perspec-tiva socio-legal está en un punto que, si bien persigue faci-litar la obtención de órganos, tejidos o alguna otra parte de un cuerpo humano, podría estar al filo de violar el delicado balance que existe en el campo bioético y moral. En la lu-cha para impedir que se trastoque este balance, se utilizan conceptos y términos como autonomía, beneficencia, muerte clínica y consentimiento informado. Estos se han convertido en elementos constantes en el discurso socio-legal de la donación de órganos. Las innumerables enmien-das que ha sufrido la Ley de Donaciones Anatómicas son evidencia de las reacciones al constante cambio que sufren los contrapesos de este delicado balance.
Con esto en mente, pasemos a analizar el caso de autos.

>

Según surge de la demanda, el señor Concepción Rosado falleció como consecuencia de un accidente automovilístico en la avenida Jesús T. Piñero. Su cadáver fue trasladado al Instituto de Ciencias Forenses.
La demanda, en el párrafo 6, expone que el Instituto le realizó al causante una autopsia. En el informe de autop-*509sia se hizo constatar que “las pupilas no se pueden evaluar ya que fueron removidas las córneas”. La Sucesión Concep-ción alega que la causa próxima de los daños sufridos por ésta, daños emocionales y angustias mentales, fue la falta de consentimiento o autorización del señor Concepción Ro-sado o su sucesión a la remoción de las córneas. Alegaron específicamente, que “dichas córneas fueron sustraídas sin el consentimiento del causante o sus herederos de forma ilegal y caprichosa y en violación a las leyes que existen en el Estado Libre Asociado, sobre este particular”.
El Estado (E.L.A.) solicitó la desestimación. De otra parte el codemandado, Banco de Ojos, contestó la demanda negando y aceptando algunos párrafos y expuso como una de las defensas afirmativas la inmunidad concedida al Banco de Ojos por el Art. 8(b) de la Ley de Donaciones Anatómicas, 18 L.P.R.A. sec. 731g(b). Dos (2) meses más tarde, el Banco de Ojos solicitó unirse a la desestimación presentada por el E.L.A.
La Sucesión Concepción se opuso a la desestimación. Con dicha oposición acompañó documentos relativos a opi-niones sociales y religiosas sobre la donación de órganos, estatutos pertinentes y la discusión plasmada en el Diario de Sesiones de la Asamblea Legislativa.
Y
La Ley de Donaciones Anatómicas dispone que cual-quier persona que cuente con dieciocho (18) años de edad o más puede hacer una donación ante mortem de su cuerpo o parte de éste. La donación puede ser para estudios anató-micos o para el transplante y la rehabilitación de órganos y tejidos enfermos. Art. 6 de la Ley de Donaciones Anatómi-cas, 18 L.P.R.A. see. 73le. Si una persona fallece sin haber expresado su voluntad al respecto, el familiar inmediato, en exclusión de cualquier otro y según el orden de prela-*510ción establecido en la propia ley, está autorizado para do-nar su cuerpo, órganos y tejidos.(3)
El Art. 8 de la Ley de Donaciones Anatómicas, 18 L.P.R.A. see. 73 lg, establece el procedimiento que se ha de seguir para realizar una donación. Dicha disposición esta-tutaria ha sido enmendada en varias ocasiones.
Según la redacción original del artículo, la única forma de realizar una donación era mediante documento, ya fuese público o privado, pero en ambos casos era preciso la concurrencia de un notario y de, al menos, dos (2) testigos idóneos. Veamos.
(a) La donación de una parte o de la totalidad de un cadáver, la autorización para practicar una autopsia clínica, o la dona-ción de un órgano para trasplante vivo se hará por documento público o por documento privado, suscrito ante notario, concu-rriendo dos o más testigos idóneos. De hacerse por disposición testamentaria, la donación será efectiva desde la muerte del testador, sin sujeción ajuicio testamentario ni convalidación. ... (Énfasis suplido.) Art. 8(a) de la Ley de Donaciones Anatómi-cas, 18 L.P.R.A. sec. 731g(a) (ed. 1989).
La primera enmienda al artículo citado se realizó me-diante la Ley Núm. 141 de 1ro de julio de 1975. Ésta con-sistió en permitir que la donación anatómica se realizase mediante documento público o privado suscrito ante una persona autorizada a tomar juramento o ante un notario.(4)
Posteriormente, la Ley Núm. 152 de 20 de julio de 1979 (en adelante la Ley Núm. 152) enmendó nuevamente el artículo. 18 L.P.R.A. sees 731a y 731g. Ésta flexibilizó el referido procedimiento, permitiendo que la donación de ór-ganos se realizase mediante documento privado otorgado *511ante dos (2) testigos, sin que fuese necesaria la concurren-cia de un notario. Esto permitía que la donación se llevase a cabo aun en aquellos casos de emergencia en los que no fuese posible conseguir a un abogado.
De otra parte, la citada Ley Núm. 152 también tuvo por finalidad ayudar a suplir la carencia de córneas, debido al gran número de personas que podrían recuperar la visión tan sólo mediante un trasplante de dicho tejido ocular. En específico, la Exposición de Motivos de la Ley Núm. 152 (1979 Leyes de Puerto Rico 408, 409), indicaba lo siguiente:
A pesar de este esfuerzo [por promover la donación de córneas] existe una situación en la cual no se logra tener a la disposición de los cirujanos, suficientes córneas para atender a los pacientes que pueden recibirla. Se debe ello en gran parte a que las personas que han donado sus córneas no comunican a sus familiares su donación y a su muerte los Bancos de Ojos de Puerto Rico no son informados diligentemente dentro de las pri-meras seis horas después del fallecimiento para que ocurra la remoción de la córnea y el trasplante correspondiente. En otros casos los familiares no tienen conocimiento de cuál es la opera-ción quirúrgica mediante la cual se remueve una córnea y pue-den, a última hora, establecer algunos inconvenientes que causa se pase el período de seis a ocho horas después del deceso dentro del cual se debe remover la córnea para que ésta sirva para el transplante [sicj. (Enfasis suplido.)
Para lograr la finalidad propuesta, el legislador incluyó en la ley la definición de “córnea” y estableció un procedi-miento específico para las donaciones de ésta.(5) El Art. 8 enmendado disponía lo siguiente:
(a) La donación de una parte o de la totalidad de un cadáver, la donación del cuerpo para practicar una autopsia clínica, o la donación de un órgano para transplante [sic] vivo se hará por documento público o por documento privado, suscrito ante No-tario, o por documento privado ante dos o más testigos sin la concurrencia de abogado. De hacerse por disposición testamen-taria, la donación será efectiva desde la muerte del testador, sin sujeción ajuicio testamentario ni convalidación. Disponiéndose, *512sin embargo, que de ser solicitado tejido corneal para trans-plante [sic] a un paciente del Banco de Ojos del Leonismo Puer-torriqueño o de cualquier otro Banco de Ojos de Puerto Rico, el médico forense o su ayudante, el oftalmólogo, el residente en oftalmología, podrá remover las córneas de un donante finado y entregarlas al Banco de Ojos del Leonismo Puertorriqueño siempre y cuando existan las siguientes condiciones:
(1) El cadáver esté bajo la jurisdicción del Estado Libre Asociado de Puerto Rico y se requiera una autopsia por ley.
(2) No exista impedimento alguno por las personas indica-das en el Artículo 6(b) y en el orden que allí se indica con exclu-sión de cualquier otro familiar.
(3) La remoción de las córneas no ha de interferir con la ejecución de la autopsia del cadáver o de alguna investigación que se estuviera llevando a cabo por las autoridades competentes.
(b) Quedarán exentos de responsabilidad civil y criminal, el médico forense o su ayudante, el oftalmólogo, el residente en oftalmología, los Bancos de Ojos o sus funcionarios, así como el paciente donatario que reciba las córneas de un donante finado por motivo de que con posterioridad a la remoción de las cór-neas se alegara por persona alguna que era necesaria su auto-rización o conocimiento previo. (Énfasis suplido y escolios omitidos.) Leyes de Puerto Rico, supra, págs. 410-411.
De una lectura cuidadosa del precepto citado surgía con meridiana claridad que éste le confería autoridad a médi-cos forenses o a oftalmólogos para remover las córneas de un cadáver y entregárselas al Banco de Ojos, sin que fuese preciso que existiese una donación ante mortem. Ahora bien, la facultad otorgada estaba sujeta al cumplimiento de las condiciones particulares siguientes: (i) que se tratara de un cadáver bajo la jurisdicción del E.L.A. al que hubiese que practicarle una autopsia por mandato legal; (ii) que la remoción de las córneas no interfiriese con la ejecución de la autopsia ni con alguna investigación que se estuviese llevando a cabo y, por último, (iii) que no existiese impedi-mento alguno del familiar inmediato del finado.
A pesar de que el estatuto no exigía expresamente que se le notificase al familiar inmediato del finado de la abla-ción de las córneas para trasplante, la propia fraseología del artículo era indicativa de que era preciso avisarle o *513hacer un esfuerzo razonable por contactarlo para inquirir si tenía alguna objeción. En otras palabras, si la Ley de Donaciones Anatómicas prohibía la extracción de las cór-neas, aun si el familiar inmediato del finado se oponía, resulta forzoso concluir que era menester que el Banco de Ojos o la Junta indagasen en torno a su voluntad, que en efecto le brindasen la oportunidad de expresar sus objecio-nes, si alguna. (6) El examen del expediente médico del fi-nado también podría ser una forma de indagar si éste o sus parientes inmediatos objetaban la donación de las córneas.
Por otro lado, la Ley Núm. 152, supra, también añadió un precepto que eximía de responsabilidad, tanto civil como criminal, a los funcionarios autorizados a remover las córneas si después de la ablación alguna persona alegaba que era menester su conocimiento u obtener su autorización.
El artículo citado fue derogado parcialmente por la Ley Núm. 33 de 29 de mayo de 1984 (en adelante Ley Núm. 33). Ésta tiene por finalidad atemperar la Ley de Donacio-nes Anatómicas con la evolución de nuestra sociedad y fa-cilitar el proceso de donación. En específico, la Exposición de Motivos de la Ley Núm. 33 (1984 Leyes de Puerto Rico 80) expresa que la enmienda tiene el propósito de
... aligerar el proceso de adquirir tejidos (glándulas, hueso, piel, etc.), órganos (riñón, corazón, cerebro, etc.), o parte de ellos (córneas, etc.) para que éstos puedan ser efectivamente utilizados en trasplantes o investigaciones científicas. La remo-*514ción de estos tejidos en ninguna forma altera la apariencia post mortem del cadáver.
La ley enmendatoria derogó el inciso (a) del Art. 8 de la Ley de Donaciones Anatómicas, supra, y lo sustituyó por el siguiente:
(a) La donación de una parte o de la totalidad de un cadáver, la autorización para practicar una autopsia clínica, o la dona-ción de un órgano para trasplante vivo se hará por documento público o documento privado, suscrito ante Notario, o por docu-mento privado ante dos o más testigos sin la concurrencia de Notario. Disponiéndose, sin embargo, que a los cadáveres bajo la jurisdicción del Estado Libre Asociado de Puerto Rico que se les practique autopsia por disposición de ley, el patólogo, el mé-dico forense, el oftalmólogo, cirujano o sus ayudantes podrán remover las córneas, glándulas, órganos, tejidos o partes para ser entregadas a la Junta, para los fines y propósitos de esta ley; siempre y cuando la remoción de dichas glándulas, córneas, órganos o tejidos no interfieran con la ejecución de la autopsia, con alguna intervención que se esté realizando por las autorida-des competentes, o que altere la apariencia física post mortem del cadáver. Cuando se trate de córneas, éstas serán entregadas libre de costo al Banco de Ojos del Leonismo Puertorriqueño u otros bancos de ojos acreditados que se establezcan en un fu-turo, sin fines de lucro. (Énfasis suplido.) 1984 Leyes de Puerto Rico 81.
Contrario a su antecesor, el artículo citado permite la extracción no sólo de córneas, sino de glándulas, órganos y tejidos de cadáveres bajo la jurisdicción del E.L.A. a los que se les practique una autopsia por mandato legal. Para ello es menester que se cumplan con determinados requisitos. El nuevo artículo eliminó la referencia a los posibles impe-dimentos u objeciones de los familiares inmediatos del finado.
El Tribunal de Circuito de Apelaciones interpretó que el legislador eliminó el referido requisito de forma consciente y ponderada, para facilitar la adquisición de órganos. In-terpretó, además, que la frase “cadáver bajo la jurisdicción del E.L.A.” se refiere a la autoridad legal que tiene el Ins-tituto, organismo que es parte del Estado, para realizar *515autopsias en las circunstancias consideradas por ley. En virtud de lo anterior, el foro apelativo concluyó que cuando un cadáver tiene que ser sometido a un procedimiento de autopsia por mandato legal, el Instituto tiene la autoridad para extraer tejidos y órganos, incluyendo las córneas, sin requerir consentimiento alguno, siempre y cuando no se afecte la apariencia física del cuerpo y que la extracción no afecte una investigación forense.
La Sucesión Concepción, por el contrario, argumentó que en todo caso de ablación de tejidos u órganos es indispensable contar con la donación previa del finado o, en su defecto, con el consentimiento de los familiares.
La adecuada solución de este caso requiere que inter-pretemos el alcance de la enmienda efectuada a la legisla-ción de donaciones anatómicas mediante la Ley Núm. 33, supra. Al hacerlo, no sólo debemos examinar la cronología del precepto aquí en controversia, sino que es preciso exa-minar el historial legislativo para descubrir cuál fue el pro-pósito social del legislador al aprobar la enmienda. Véanse: Chévere v. Levis, 150 D.P.R. 925 (2000); In re Campoamor Redín, 150 D.P.R. 138 (2000); Pueblo v. Zayas Rodríguez, 147 D.P.R. 530 (1999); Consejo Tit. v. Galerías Ponceñas, Inc., 145 D.P.R. 315 (1998); El Vocero de P.R. v. E.L.A., 131 D.P.R. 356, 432 (1992).
Estudiado el historial legislativo del citado Art. 8(a), concluimos que el legislador pretendió facilitar la obten-ción de órganos. Como a los cuerpos que están bajo la ju-risdicción del E.L.A. se les requiere por ley una autopsia, y que para realizar ésta no se requiere consentimiento al-guno, el legislador, tomando en consideración que la abla-ción de las córneas requiere que este procedimiento se lleve a cabo dentro de un tiempo relativamente corto después de la muerte (de seis (6) a ocho (8) horas), estimó conveniente que con relación a esos mismos cadáveres se pudiese dis-poner de sus córneas sin requerir el consentimiento de los familiares. El legislador claramente limitó dicha disposi-*516ción de órganos, glándulas o tejidos con tres (3) supuestos: (1) si no interfería con la ejecución de la autopsia; (2) si no interfería con alguna investigación de una autoridad com-petente; (3) si no alteraba la apariencia física post mortem del cadáver.
El Tribunal de Circuito de Apelaciones resolvió que la Sucesión Concepción no tenía una causa en acción contra el Banco de Ojos ni contra el E.L.A., porque éstos actuaron en conformidad con la Ley de Donaciones Anatómicas. Concluyó, por lo tanto, que estaban exentos de responsabilidad. En el caso del E.L.A., basó su determina-ción en la Ley de Reclamaciones y Demandas contra el Estado, Ley Núm. 104 de 29 de junio de 1955 (32 L.P.R.A. see. 3077 et seq.) (en adelante la Ley Núm. 104). En cuanto al Banco de Ojos, resolvió que la propia Ley de Donaciones Anatómicas lo eximía de responsabilidad.
Constituye doctrina reiterada que el E.L.A. ha dado su consentimiento para ser demandado en daños y perjuicios, cuando éstos fueron ocasionados por empleados o funciona-rios públicos que actuaron de forma negligente durante el desempeño de los deberes propios de su cargo o empleo. García v. E.L.A., 146 D.P.R. 725 (1998).
Ahora bien, la Ley Núm. 104, supra, contiene un listado de excepciones en las que el E.L.A. conserva su inmunidad, entre éstas, cuando la acción en daños y perjuicios se basa en actuaciones u omisiones de un empleado o funcionario “en el cumplimiento de una ley o reglamento, aún [sic] cuando éstos resultaren ser nulos”. Art. 6(a) de la Ley Núm. 104 (32 L.P.R.A. sec. 3081(a)).(7)
La Sucesión Concepción fundamenta su reclamación en el hecho de que se practicó la ablación de las córneas y su *517donación sin obtener el consentimiento del causante o de sus herederos. Por lo tanto, una causa de acción contra el E.L.A. depende, en primera instancia, de si los funciona-rios del Instituto actuaron dentro del curso de conducta prescrito en la Ley de Donaciones Anatómicas. Es decir, si para llevar a cabo la ablación y donación necesitaban pre-viamente obtener el consentimiento del causante o sus herederos.
Al estudiar el historial legislativo del artículo perti-nente de la Ley de Donaciones Anatómicas, no podemos concluir que éste, tal y como está redactado al presente, requiera consentimiento alguno de los familiares en ausen-cia de la donación expresa del causante.(8) No existe causa de acción por daños emocionales basada en la falta de consentimiento. Por tal razón, procede la desestimación de la demanda en contra del Instituto.
En cuanto al Banco de Ojos, el Tribunal de Circuito de Apelaciones resolvió que el Art. 8(b) de la Ley de Donacio-nes Anatómicas, supra, lo exime de responsabilidad civil en aquellos casos en que alguna persona alega que era me-nester obtener su consentimiento, previo a la remoción de las córneas de un cadáver.
La exención de responsabilidad del citado Art. 8(b) sólo se activa en caso de que se alegara falta de conocimiento previo o autorización por parte de alguna persona. Esto es lo que precisamente se alega en la demanda, la falta de consentimiento como causa próxima a los daños sufridos por la Sucesión Concepción, por lo que el Banco de Ojos tiene una exención' de responsabilidad estatutariamente expresa. Por consiguiente, también procede la desestima-ción de reclamación contra el codemandado Banco de Ojos.
Por los fundamentos anteriormente expuestos, estamos conformes con la sentencia de este Tribunal, que confirma *518la dictada por el Tribunal de Circuito de Apelaciones, Cir-cuito Regional de San Juan.
— O —

(1) El Art. 2(i) de la Ley de Donaciones Anatómicas, 18 L.P.R.A. sec. 731a(i), define córnea como: ‘la membrana transparente en la superficie del ojo que mide alrededor de 12 mm x 12 mm (milímetros).”


(2) El Art. 2(c) de la Ley de Donaciones Anatómicas, 18 L.P.R.A. sec. 731a(c), define finado como “una persona difunta e incluye a los nacidos muertos y los fetos”.


(3) Art. 6 de la Ley de Donaciones Anatómicas, 18 L.P.R.A. sec. 731e.


(4) El artículo enmendado disponía lo siguiente:
“(a) La donación de una parte o de la totalidad de un cadáver, la donación del cuerpo para practicar una autopsia clínica, o la donación de un órgano para tras-plante vivo se hará por documento público o por documento privado, suscrito ante Notario, o persona autorizada a tomar juramento, y ante dos testigos idóneos. De hacerse por disposición testamentaria, la donación será efectiva desde la muerte del testador, sin sujeción a juicio testamentario.” (Énfasis suplido.) 18 L.P.R.A. ant. see. 731g(a) (Supl.1980).


(5) Véase la definición de “córnea” en el escolio 1.


(6) El proyecto de ley, P. de la C. Núm. 1040 de 27 de marzo de 1979, 8va Asamblea Legislativa, 3ra Sesión Ordinaria, que luego se convirtió en la Ley Núm. 152, supra, en su redacción original disponía lo siguiente:
“2. El médico forense, o su ayudante, no tenga conocimiento de que existe obje-ción alguna de las personas enumeradas en el Art. 6(b) de esta ley.” (Énfasis suplido.) íd., pág. 3.,
Esta redacción se alteró y fue sustituida por la frase “[n]o exista impedimento alguno por las personas indicadas en el Artículo 6(b) y en el orden que allí se indica con exclusión de cualquier otro familiar”. Esto es ilustrativo de que, previo a la ablación del tejido comear, se requería más que la mera ignorancia del forense de objeciones de los familiares del finado. Era menester que, en efecto, el familiar no objetara la extracción.


(7) El Art. 6 de la Ley Núm. 104 de 29 de junio de 1955 (32 L.P.R.A. see. 3081) dispone, en lo pertinente, lo siguiente:
“Nada en las sees. 3077 et seq de este título ... autoriza las acciones por daños y peijuicios contra el Estado por acto u omisión de un funcionario, agente o empleado:
‘(a) en el cumplimiento de una ley o reglamento, aún cuando éstos resultaren ser nulos[.]’ ”


(8) Cabe señalar que las alegaciones de la demanda, interpretadas liberalmente a favor de la Sucesión Concepción no expresan, ni insinúan, alguna posible violación a derechos constitucionales. La Sucesión Concepción tampoco impugna la constitu-cionalidad del referido Art. 8(a) basado en la exclusión de requerir consentimiento.